Citation Nr: 1601642	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  08-39 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967.

This matter initially came to the Board of Veterans' Appeals (Board) from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction of the claims file rests with the RO in Honolulu, Hawaii.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case was previously before the Board in November 2010 and May 2014.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2014, the Board, observing that the Veteran had previously received medical treatment from both VA and private providers, directed the AOJ to obtain all outstanding VA treatment records and to request that the Veteran identify any relevant private treatment.  While the AOJ completed the latter and obtained VA records into May 2014.  As this case is being remanded, a further attempt to obtain more recent records will be undertaken.

The May 2014 remand also directed the AOJ to schedule the Veteran for a VA examination.  A July 2014 record indicates that an examination was scheduled that month at a VA outpatient clinic in Kona, Hawaii but was later cancelled because the Veteran failed to report.  An August 2014 email correspondence shows that a VA patient service assistant "spoke with [the appellant's] wife who confirmed [that the] Veteran is currently residing in California [but] resides in Kona as well."  Further attempts to contact the Veteran indicated that messages had been left but there had been no response from the Veteran.

In a December 2015 informal hearing presentation, the representative questioned whether the patient service assistant had actually spoken with the Veteran's wife because the email correspondence did not list the phone number that had been dialed.  While there is nothing indicating to the Board that regular procedures to properly notify the Veteran were not followed, in light of the fact that the appeal must be remanded to obtain outstanding VA treatment records, another attempt to schedule a VA examination should be made.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must associate with the claims file all outstanding VA treatment records since the last records were obtained.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. After completing the above, the Veteran must be afforded a VA examination to address the nature and etiology of any skin disability.  Notice of any examination must be provided at least thirty (30) days prior to the examination.  If the Veteran fails to report for any examination, a copy of the examination notice must be associated with the claims file.  If telephone contact is made with the Veteran or his spouse, the number used for such contact should be recorded on the document detailing the communication attempts.

The examiner must be provided access to the appellant's claims folder.  The examiner must review these files and note such review in the examination report.

The examiner must opine whether it is at least as likely as not (a 50 percent probability or greater) that any skin disability is related to the Veteran's active service.  This opinion should include direct, secondary, and presumptive service connection.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

If the examiner is unable to provide the requested information, the claims file should be sent to another VA doctor who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




